      Case: 1:19-cv-07244 Document #: 9 Filed: 12/09/19 Page 1 of 2 PageID #:42




                                      UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
RASUL MUHAMMAD, on behalf of himself and:
all others similarly situated,                                         :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      : No. 1:19-cv-7244
                                                                       : Judge Robert M. Dow Jr.
PROVIDENCE BANK,                                                       :
                                                                       : Magistrate Judge Young B. Kim
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


  UNOPPOSED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
        Plaintiff, Rasul Muhammad, by and through his counsel, Kramer Injury Law LLC, hereby

requests that the Court grant him leave to file a Second Amended Complaint pursuant to Fed. R.

Civ. Po. 15(a)(2), and in support states:

        1.       Plaintiff filed the above-captioned action on November 2, 2019, naming Providence

Financial Corporation as the defendant.

        2.       Counsel for Providence Bank & Trust informed Plaintiff’s counsel via email that

“Providence Bank” is the actionable entity, while Providence Financial Corporation is merely a

holding company.

        3.       Thereafter, on December 3, 2019, Plaintiff filed an Amended Complaint pursuant

to Fed. R. Civ. P. 15(a)(2) naming Providence Bank as the defendant.

        4.       The same day, Counsel for Providence Bank & Trust again emailed Plaintiff’s

counsel that Providence Bank & Trust is the full name of the actionable entity.

        5.       Counsel for Providence Bank & Trust further stated there would be no opposition

to the filing of a Second Amended Complaint pursuant to Fed. R. Civ. P. 15(a)(2), although no

appearance for Counsel of any named “Providence Bank” defendant has been filed.


                                                       1
     Case: 1:19-cv-07244 Document #: 9 Filed: 12/09/19 Page 2 of 2 PageID #:42




         WHEREFORE, the plaintiff respectfully requests that the first amended complaint may be

amended as shown in the attached Exhibit 1.


Dated:      December 9, 2019                         KRAMER INJURY LAW LLC

                                                     By: /s/ R. Joseph Kramer
                                                     R. Joseph Kramer, Esq.
                                                     Joe@rjklawyer.com
                                                     225 W. Washington Street, Suite 2200
                                                     Chicago, IL 60606
                                                     Tel: (312) 775-1012
                                                     Fax: (312) 626-2408
                                                     ATTORNEYS FOR PLAINTIFF

                  CERTIFICATION OF NO OPPOSTION BY ANY PARTY
         I, R. Joseph Kramer, declare under penalty of perjury and pursuant to the laws of Illinois

and the United States that I have in my possession e-mail correspondence from defense counsel

dated December 3, 2019 that no opposition to the filing of a Second Amended Complaint to name

Providence Bank & Trust would be filed, this motion being a necessary procedural step in

accomplishing that goal.


                                              /s/ R. Joseph Kramer____________
                                              R. Joseph Kramer


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing was served

upon all counsel of record entitled to service via the Court’s CM/ECF Filing System on December

9, 2019.


                                              /s/ R. Joseph Kramer____________
                                              R. Joseph Kramer




                                                 2
